UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7552



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY DEANGELO MCLAUGHLIN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     Wallace W. Dixon,
Magistrate Judge. (CR-02-251; CA-04-892-2)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Deangelo McLaughlin, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tony Deangelo McLaughlin seeks to appeal the report and

recommendation of a magistrate judge, issued on September 13, 2005.

This Court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                 The order

McLaughlin    seeks   to   appeal   is   neither   a   final   order   nor   an

appealable interlocutory or collateral order.              Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                    - 2 -